Citation Nr: 9923147	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-23 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death.

The appellant's claim was initially before the Board in April 
1998, at which time it was remanded for additional 
development.

The Board notes that in the appellant's July 1995 Notice of 
Disagreement, she raised the issue of entitlement to death 
pension benefits.  This matter is referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1995.  The immediate 
cause of death was acute myocardial infarction due to 
arteriosclerotic heart disease.  No other disorders contributed 
to cause the veteran's death. 

2.  The veteran was not service-connected for any 
disabilities at the time of his death.  



3.  The competent evidence does not show that the veteran's 
cardiovascular disorders were present in service or within 
one year of leaving service, or that they were otherwise 
related to his military service.


CONCLUSION OF LAW

The grant of service connection for the cause of the 
veteran's death is not warranted. 38 U.S.C.A. §§ 1310, 5107 
(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at the veteran's induction 
examination in November 1942, his heart and blood vessels 
were described as normal.  At separation in November 1945, 
the veteran's cardio-vascular system was described as normal.  
After the word "heart", the examiner wrote tachycardia 
(ncd).  The veteran's blood pressure before exercise was 
145/80, and three minutes after exercise was 145/84.  

VA Medical Center treatment records were submitted from 
November 1964 to January 1995.  A VA hospitalization report 
from November 1964 to February 1965 shows that the veteran 
was admitted to the hospital with precordial pain, radiating 
into the left shoulder, arm, and neck.  It was noted that in 
1946 there was a questionable history of an anginal attack.  
The veteran said that he was treated by Dr. Harry Neal.  It 
was noted that the veteran was denied life insurance in 1959 
because of high blood pressure in part.  It was noted that 
the veteran was studied at a private hospital in September 
1964 for possible coronary artery disease with angina.  
Diagnosis was coronary arteriosclerotic heart disease with 
angina, Class I.  

A VA hospitalization report shows that the veteran was 
hospitalized from July to September 1970 and diagnosed with 
arteriosclerotic heart disease with anginal syndrome.  

A VA hospitalization report from November and December 1970 
shows that the veteran was diagnosed with coronary artery 
disease with angina pectoris.  It was noted that the veteran 
first noticed chest pain in 1946.  It was further noted that 
the veteran was hospitalized in 1964 and was found to have 
EKG changes during this admission.  The veteran experienced 
at least 20 episodes of acute chest pain since that time.  

In a letter dated May 1971, Dr. L. L. A. stated that the 
veteran had been followed since 1964 because of chest pain.  
The physician's impression was possible coronary heart 
disease with angina, cardiac classification III.  

The veteran underwent a VA examination in August 1971.  The 
veteran stated that he had had chest pain radiating into the 
left arm since 1964.  The examiner's diagnosis was 
arteriosclerotic heart disease with angina pectoris, possible 
but not classical, compensated, Class II.  

The veteran underwent a physical examination by Dr. E. P. in 
December 1971.  The examiner noted that the veteran had been 
hospitalized in September 1964 and March 1965 and that 
symptoms thereafter became progressively more severe.  The 
examiner stated that the veteran was now totally disabled. 
Diagnoses were coronary arteriosclerotic heart disease with 
angina, Class IV, and generalized arteriosclerosis.  



In a letter dated December 1971, Dr. W. M. stated that he had 
seen the veteran on several occasions in 1969 and 1970 for 
chest pain.  

VA Medical Center treatment records show that the veteran was 
seen and treated for his heart condition from 1982 to 1995.  
Diagnoses made included hypertension, coronary artery 
disease, and arteriosclerotic heart disease. 

In a statement dated November 1993, the veteran asserted that 
his symptoms during service were manifestations of a chronic 
disease which could have been aggravated by stress and 
exhaustion from combat or not being informed of possible 
problems and lack of treatment during combat on a PT boat.  
He presumed that his heart disease could have been aggravated 
by combat anxiety.  He stated that he had been treated since 
1946 when Dr. Harry Neill in Clover referred him to Dr. 
Taylor who admitted him to Garrison Memorial Hospital with 
dizziness and chest pain.  He stated that he was also treated 
by Dr. Perry and Dr. Anthony and the VA hospitals in O'Teen 
and Columbia.  He asked that 38 U.S.C.A. § 1154 (b) be 
considered under the reasonable doubt doctrine.  

In a January 1995 rating decision, the RO denied the 
veteran's claim seeking service connection for 
arteriosclerotic heart disease.  

The veteran's death certificate reports that he died on May 
26, 1996.  Acute myocardial infarction was listed as the 
immediate cause and arteriosclerotic heart disease was listed 
as a condition leading to the immediate cause.  

In the appellant's appeal dated April 1996, she stated that 
the veteran's tachycardia diagnosed in the military was an 
early sign of heart problems that developed later in life.  
She stated that the veteran had heart problems as early as 
1946 when he was admitted to Garrison Memorial Hospital by 
Dr. Taylor.  She stated that he was also treated by Dr. 
Anthony in Gastonia and Dr. Perry in Clover.  She described 
the veteran's symptomatology including high blood pressure, 
swelling to the ankles and feet, and chest pain.  She stated 
that the veteran was totally disabled at a very young age.  

In a statement dated November 1997, the appellant indicated 
that Garrison Memorial Hospital closed many years ago and Dr. 
Harry Neil died many years ago and there was no way to obtain 
those records.  

In July 1998, the RO wrote to Drs. Anthony and Taylor asking 
that they submit copies of treatment records of the 
veteran's.  In August 1998, they responded that they did not 
have patient with the veteran's name or social security 
number.  

In July 1998, the RO wrote to Dr. Perry asking that he submit 
copies of treatment records of the veteran's.  No response 
was forthcoming from Dr. Perry.  

In May 1999, the Board requested an expert opinion from the 
Veterans Health Administration (VHA).  The Board requested 
answers to the following questions:

1.  Was the tachycardia referenced on the 
veteran's separation examination a 
manifestation of a chronic cardiovascular 
disorder, and if so, what is the 
diagnosis of the chronic cardiovascular 
disorder?

2.  Was the veteran's myocardial 
infarction and/or arteriosclerotic heart 
disease etiologically related to the 
tachycardia noted at separation?

3.  State an opinion as to the date of 
the onset of the earliest clinical 
manifestations of the veteran's 
arteriosclerotic heart disease.

In June 1999, the VHA opinion was delivered to the Board.  
The examiner stated that he reviewed the veteran's chart in 
detail and critically examined the relevant information 
before reaching a final conclusion.  Regarding the first 
question, the examiner stated that the diagnosis of 
tachycardia in service could not be confirmed, in that there 
was no hard data like elctrocardiogram to prove it.  The 
examiner also noted that there was no mention of any organic 
heart condition etiologically associated with tachycardia 
which would have an important diagnostic bearing in this 
case.  The examiner noted that it would be helpful to know 
whether there were any signs of myocarditis or congestive 
heart failure at the time tachycardia was noted.  The 
examiner concluded that there was no evidence to support that 
the veteran suffered from any chronic cardiovascular disorder 
during his active serve and that tachycardia noted during his 
separation examination was unrelated and inconsequential.  

Regarding the second question, the examiner concluded that 
the veteran's myocardial infarction and/or arteriosclerotic 
heart disease, the diagnosis of which was based on historical 
facts only, could not have been etiologically related to the 
tachycardia.  

Regarding the third question, the examiner concluded that the 
date of onset of the earliest clinical manifestations of the 
veteran's heart disease was difficult to ascertain, but there 
were no such telltale signs present as recently as April 30, 
1992. 

The physician commented that it was not uncommon for patients 
who were diagnosed with chronic passive aggressive 
personality disorder (as the veteran was) to present to the 
emergency room or get admitted with symptoms mimicking heart 
disease, like chest pain or palpitation.  The physician 
commented that further work-up usually revealed no evidence 
of organic heart disease, like the case here.  The physician 
further stated that many such patients, later in life, due to 
the aging process, develop or die from atherosclerotic heart 
disease with a very similar clinical presentation which poses 
a clinical dilemma.  The physician stated that as in this 
case, absence of any objective findings helps to rule out the 
presence of an organic heart disease.  The physician 
specifically commented that the veteran did not present such 
evidence until his death.  The physician commented on a 
number of the tests during the veteran's admissions over the 
years (Master's Test in February 1965, ECG tracings, April 
1990 Thallium Scan, April 1992 Spect Myocardial Perfusion 
Scan, June 1988 MUGA Scan, the veteran's lipid profile, and 
physical examinations at several of his admissions) to 
support his findings.  


Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible. See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  All relevant facts for the appellant's claim have 
been properly developed and no further assistance is required 
in order to comply with the duty to assist mandated in 38 
U.S.C.A. § 5107. Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Service connection may be accomplished by affirmatively 
showing inception or aggravation of an injury or disease 
during service or through the application of statutory 
presumptions.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 and Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  

Service connection will be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 1991).  When certain 
diseases, including cardiovascular disease to include 
hypertension, become manifest to a degree of 10 percent or 
more within 1 year from date of termination of service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § § 3.307, 3.309 (1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Additionally, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Certain chronic diseases will 
be presumed to have been incurred in service under the 
circumstances outlined in 38 C.F.R. § 3.307 even though there 
is no evidence of such disease during the period of service. 

Hypertensive vascular disease, or essential arterial 
hypertension will be considered 10 percent disabling when 
diastolic pressure is predominantly 100 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  

Hypertensive vascular disease, including hypertension and 
isolated systolic hypertension, will be considered 10 percent 
disabling when diastolic pressure is predominately 100 or 
more, or; systolic pressure is predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control. 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312 (a) (1998).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (b) (1998).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c) (1) (1998).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c) (3) (1998).  



Lay persons are not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The appellant contends that her husband developed heart 
disease during service and that the tachycardia noted at 
separation was an early symptom of his heart disease.  At the 
time of the veteran's death, the veteran was not service 
connected for any disabilities.  The death certificate shows 
that the veteran's immediate cause of death was acute 
myocardial infarction due to arteriosclerotic heart disease. 

The service medical records show that at separation in 
November 1945, the veteran had tachycardia.  The examiner 
wrote that the tachycardia was "ncd," not considered 
disabling.  Because of the tachycardia noted at separation, 
the veteran's file was referred to a specialist for review 
and an opinion regarding whether the tachycardia was a 
manifestation of a chronic cardiovascular disorder and 
whether the veteran's myocardial infarction and/or 
arteriosclerotic heart disease were etiologically related to 
the tachycardia noted at separation.  

The physician who provided the VHA opinion concluded that 
there was no evidence to support that the veteran suffered 
from any chronic cardiovascular disorder during his active 
service.  About the tachycardia noted at separation, the 
physician concluded that the tachycardia noted at separation 
was unrelated and inconsequential.  The physician also 
concluded that the veteran's myocardial infarction and/or 
arteriosclerotic heart disease could not have been 
etiologically related to his tachycardia.  

The veteran had blood pressure readings of 145/80 and 145/84 
at separation.  However, the veteran was not diagnosed with 
hypertension during service or within one year of service.  
His blood pressure readings at separation are not enough to 
presume that the veteran had hypertension to a degree of ten 
percent or more.  

The medical evidence does not show that the veteran received 
treatment for his heart within the first year of leaving 
service.  The earliest treatment records regarding a 
cardiovascular disorder are not until November 1964, 29 years 
after service.  At that time, the veteran was diagnosed with 
coronary arteriosclerotic heart disease with angina.  
Although it was noted at that time that there was a 
questionable history of an anginal attack in 1946, the 
medical records do not show such an anginal attack.  

The veteran stated that he had been treated in 1946 with Dr. 
Harry Neill who referred him to Dr. Taylor who admitted him 
to Garrison Memorial Hospital with chest pain.  However, the 
veteran's wife stated that there was no way to obtain the 
records from Garrison Memorial Hospital or from Dr. Neill.  
Efforts to obtain records from Dr. Taylor were not 
successful.  

The totality of the evidence does not show that the veteran's 
cardiovascular disorders (including hypertension) were 
present in service or within one year of leaving service, or 
were otherwise related to his military service.  Thus, the 
veteran is not entitled to service connection for a 
cardiovascular disability, to include hypertension.

Although the appellant contends that her husband developed 
heart disease during service and that the tachycardia noted 
at separation was an early symptom of his heart disease, the 
appellant is a lay person, and it is beyond the competence of 
a lay person to provide such medical evidence.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992). 

The competent medical evidence does not show that a 
disability that was incurred in or aggravated by service 
caused or contributed to the cause of the veteran's death.  
Therefore, the preponderance of the evidence is against the 
claim, and service connection for the cause of the veteran's 
death must be denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

